DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/680,945, filed on 11/13/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/21 has been considered by the examiner.

Drawings
The drawings received on 04/21/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 15-17, 20, 22 and 24 of U.S. Patent No. 11,005,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

Application No. 17/236,542
US Patent No. 11/005,375
Claim 1. A DC-DC converter comprising: a first power supply comprising: a first converter configured to convert an input power to a first power voltage; and a first output group including a plurality of inverting converters configured to convert the input power to a second power voltage based on a panel current; a second power supply comprising a second output group including a plurality of inverting converters configured to convert the input power to the second power voltage based on the panel current; and a first phase controller configured to control the inverting 
Claim 2. The DC-DC converter of claim 1, wherein the first power supply further comprises a first sensor configured to detect the panel current from an output of the first converter.  
Claim 3. The DC-DC converter of claim 1, wherein the second power supply further comprises a second converter configured to convert the input power to the first power voltage.  

a first converter configured to convert an input power to a first power voltage and to output the first power voltage to a first output terminal; a first sensor configured to detect a panel current from an output of the first converter; and a first output group including a plurality of inverting converters configured to convert the input power to a second power voltage based on the panel current and to output the second power voltage to a second output terminal; a second power supply 

a second output group including a plurality of inverting converters configured to convert the input power to the second power voltage based on the panel current and to output the second power voltage to the second output terminal; and a first phase controller configured to control operations of the inverting converters included in each of the first and second output groups based on the detected panel current, wherein the second power supply operates when the panel current exceeds a predetermined enable value.





1Claim 3. The DC-DC converter of claim 2, wherein the second enable value is greater than 2the second disable value and the first enable value.  


Claim 7. The DC-DC converter of claim 4, wherein the first inverting converter is activated such that the first and second inverting converters generate the second power voltage when the panel current in the activated state of the second inverting converter is in a second overlapping range between the first enable value and the second disable value.  
1Claim 4. The DC-DC converter of claim 2, wherein the second inverting converter is 2activated such that the first and second inverting converters generate the second power voltage 3when the panel current in the activated state of the first inverting converter is in a first 4overlapping range between the first disable value and the second enable value.  
1Claim 5. The DC-DC converter of claim 2, wherein the first inverting converter is activated 2such that the first and second inverting converters generate the second power voltage when the 3panel current in the activated state of the second inverting converter is in a second overlapping range between the first enable value and the second disable value.  

Claim 8. The DC-DC converter of claim 4, wherein the first output group further comprises a third inverting converter which is activated from an inactive state 







Claim 8. The DC-DC converter of claim 7, wherein the slave enable value is greater than the second enable value and less than the third enable value. 
Claim 9. The DC-DC converter of claim 7, wherein the slave disable value is greater than 2 the second disable value and less than the third disable value. 

Claim 11. The DC-DC converter of claim 9, wherein portions of the inverting converters are activated in the order of the second inverting converter, the fourth inverting converter, and the third inverting converter as the panel current increases, when the panel current is greater than the second enable value.  
Claim 10. The DC-DC converter of claim 7, wherein portions of the inverting converters are activated in the order of the second inverting converter, the fourth inverting converter, and the 52third inverting converter as the panel current increases, when the panel current is greater than the second enable value.  

Claim 12. The DC-DC converter of claim 9, wherein the second to fifth inverting 


1Claim 13. The DC-DC converter of claim 7, wherein the second to fifth inverting converters 2have a same size.  

Claim 14. The DC-DC converter of claim 9, wherein the second converter is activated to generate the first power voltage when the panel current becomes a predetermined converter enable value; and the second converter is inactivated when the panel current becomes a predetermined converter disable value.  
Claim 15. The DC-DC converter of claim 7, wherein: 2the second converter is activated to generate the first power voltage when the panel 3current becomes a predetermined converter enable value; and  4the second converter is inactivated when the panel current becomes a predetermined s converter disable value.  


53Claim 16. The DC-DC converter of claim 7, wherein the second power supply further 2 comprises a second sensor configured to detect the panel current from an output of the second 3converter.  
iClaim 17. The DC-DC converter of claim 16, further comprising a second phase controller 2configured to control an operation of the second converter based on a sum of a first panel current 3detected from the first sensor and a second panel current detected from the second sensor.  

Claim 16. The DC-DC converter of claim 1, wherein: the first output group comprises: a first inverting converter configured to output the second power voltage regardless of the panel current; and a second inverting converter which is activated from an inactive state when the 
:  3a first inverting converter configured to output the second power voltage regardless of the panel current  5a second inverting converter which is activated from an inactive state when the 


 122. The DC-DC converter of claim 21, wherein:  2as the panel current increases, the second inverting converter 



1Claim 24. The DC-DC converter of claim 20, wherein the first phase controller comprises: 2 a first synchronization controller configured to drive the third inverting converter in 553 synchronization with a first pulse width modulation (PWM) signal for driving the first inverting 4 converter when the panel current becomes greater than the slave enable value; and  5a second synchronization controller configured to drive the fourth inverting converter in 6synchronization with a second PWM signal for driving the second inverting converter when the 7 panel current becomes greater than the first enable value. 





Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,375 in view of Park (US 2016/0125791 A1).
Claim 1 of Patent (‘375) recites a  DC-DC converter (line 31) comprising: a first power supply (line 32) comprising: a first converter (line 33) configured to convert an input power to a first power voltage and to output the first power voltage to a first output terminal; a first sensor configured to detect a panel current from an output of the first converter; and a first output group including a plurality of inverting converters configured to convert the input power to a second power voltage based on the panel current and to output the second power voltage to a second output terminal; a second power supply (line 43) comprising: a second converter configured to convert the input power to the first power voltage and to output the first power voltage to the first output terminal; and
a second output group including a plurality of inverting converters configured to convert the input power to the second power voltage based on the panel current and to output the second power voltage to the second output terminal; and a first phase controller (line 52) configured to control operations of the inverting converters included in each of the first and second output groups based on the detected panel current, wherein the second power supply operates when the panel current exceeds a predetermined enable value. Claim 1 of Patent (‘375) fails to teach the use of the DC-DC converter in display device with pixel and display driver. Park teaches the use of a DC-DC converter in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 2010/0164924 A1) disclose a bias control circuit, source driver and liquid crystal display device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838